Opinion by
Judge Prytor :
It is conceded that Lucas sold to Elder the tract of land as containing 150 acres, and it is also admitted that the tract contained *48only ninety acres. Elder, it is true, was placed in the possession, and, finding that his land was deficient in quantity, brought suit against the owner of the adjoining land in order to recover what he supposed was the quantity of land to which he was entitled. His action was without merit, having not even a shadow of right to recover; still he is made to pay the balance of the purchase-money when there is an admitted deficit of sixty acres. This fact is not controverted, and why he should be made to pay the remaining purchase-money can not well be perceived. The sale and purchase both seem to have been made in good faith, and the error originated in the sale of the land by the sheriff to the vendor, Lucas, the tract having been sold as containing 150 acres when it only contained ninety acres. Equity certainly entitles the appellant to relief.

J. F. Montgomery, A. Duvall, for appellant.


J. E. Hays, for appellees.

The judgment is reversed and cause remanded for further proceedings consistent with this opinion.